Citation Nr: 1416127	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for asthma, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder, and if so, whether service connection is warranted.  

5.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend, B.M. 


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a special processing unit of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), called the Tiger Team.  Jurisdiction remains with the Baltimore, Maryland RO.  The Veteran testified at a hearing at the VA Central Office in Washington, DC before the undersigned Veterans Law Judge of the Board (Central Office hearing) in December 2013.  A transcript of that hearing has been associated with the claims file.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records added to the present appeal have been reviewed.  




FINDINGS OF FACT

1.  In an unappealed decision of February 2003, the RO denied service connection for asthma, bilateral knee arthralgia, and migraine headaches.

2.  The evidence added to the record since February 2003 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for asthma, bilateral knee disorders, and migraine headaches.  

3.  The Veteran's asthma had its onset during his active service.  

4.  The Veteran's migraine headaches had their onset during his active service.  

5.  The Veteran's left and right knee disorders, diagnosed as arthritis, had their onset during active service.

6.  The Veteran's TMJ syndrome had its onset during his active service.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied service connection for asthma, bilateral knee arthralgias, and migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been presented to reopen the claims of service connection for asthma, bilateral knee disorders, and migraine headaches.  38 U.S.C.A. § 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



3.  The criteria for the establishment of service connection for asthma are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

4.  The criteria for the establishment of service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for the establishment of service connection for a left knee disorder, diagnosed as arthritis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).

6.  The criteria for the establishment of service connection for a right knee disorder, diagnosed as arthritis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).

7.  The criteria for the establishment of service connection for a TMJ syndrome are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

1.  New and Material Evidence 

Because the RO previously denied the Veteran's claims seeking entitlement to service connection for asthma, bilateral knee disorders, and migraine headaches in a February 2003 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The February 2003 rating decision denied the claims for service connection for asthma, bilateral knee arthralgia on the basis that the evidence was not new and material, finding that the evidence failed to show a disability of the knees in service for which service connection may be established, the evidence of record failed to show a diagnosis of arthritis within one year of his separation from active service, and the evidence of record did not establish that asthma was aggravated during his active service.  The February 2003 rating decision also denied the claim for service connection for migraine headaches on the basis that the condition did not occur in military service.  

The Board finds that the newly received evidence after the February 2003 rating decision when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's asthma, bilateral knee disorders, and migraine headaches.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In particular, lay statements and testimony by the Veteran reflect his continued report of experiencing asthma symptoms in service which were dormant prior to his active service, and his report of continued bilateral knee problems and headaches since his active service.  In addition, a December 2004 lay statement by a fellow service member reflects he witnessed the Veteran's knee pain during physical training in service and the testimony by the Veteran's friend B.M. reflects that she witnessed his continued problems with his knees, headaches and TMJ since the 1970s.  Private and VA medical records received after the February 2003 rating decision demonstrate diagnoses and treatment for asthma, bilateral knee arthritis, and migraine headaches.  In addition, private physician letters in July 2005, December 2006 and December 2007 relate the Veteran's bilateral knees to his active service and indicate that asthma was in remission prior to service and recurred during his active service, thereby indicating aggravation of this condition.  

This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for asthma, bilateral knee disorders and migraine headaches.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 (2013).  Therefore, this claims are reopened.  

2.  Service Connection 

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has current diagnoses of migraine headaches, bilateral knee disorders and TMJ which were incurred during his active service.  In addition, the probative evidence of record demonstrates that the Veteran's asthma preexisted service and underwent an increase in severity during service.  Therefore, service connection is warranted for asthma, migraine headaches, bilateral knee disorders, and TMJ syndrome.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

With respect to asthma, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004). 

Here, although the Veteran reported a history of childhood asthma in the November 1969 Report of Medical History at enlistment, asthma was not noted in the November 1969 service enlistment examination; therefore, the Veteran is presumed to have been in sound condition upon his entrance into active service.  Per the Veteran's own report in lay statements and testimony throughout the duration of the appeal, he has continued to assert his asthma existed since childhood, although it was dormant until his active service.  Moreover, the post service private medical records all reflect that his asthma existed prior to service.  Therefore, the evidence rises to the level of clear and unmistakable evidence, showing that asthma preexisted the Veteran's active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, the Board finds that the presumption of soundness has not been rebutted with clear and unmistakable evidence that asthma was not aggravated by service.  Because the presumption of soundness is not rebutted, the claim must be considered as a normal claim for service connection.

In this case, the service treatment records (STRs) demonstrate treatment for asthma during the Veteran's active service and he was even placed on a physical profile in November 1970 for asthma, allergic in origin.  In addition, the post service medical evidence demonstrates that the Veteran has had continued treatment for asthma since as early as April 1972.  Resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of asthma that had its onset during active service.  

In regard to the Veteran's headaches, the STRs demonstrate he complained of headaches for months in service, from June 1970 to November 1970 and again in July 1971.  While headaches were initially associated with the Veteran's appendicitis, following his appendectomy in June 1970, he continued to complain of headaches thereafter.  In November 1970, headaches were felt to be psychological in nature, however, thereafter a July 1971 STR demonstrated the Veteran continued to be treated for headaches without an associated psychiatric diagnosis.  Headaches were initially reported following the Veteran's active service in his original claim for service connection in June 1972, approximately seven months following his separation from active service.  He thereafter continued to file claims for service connection for headaches in February 1977, June 2002 and January 2005.  The Veteran's testimony and the testimony by his friend, B.M, reflect that he continued to experience headaches since the 1970s and the Board finds these lay statements competent, credible and ultimately probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999).  The post service medical evidence demonstrates he was diagnosed with chronic headaches initially in December 2001 and thereafter was also treated for and diagnosed with migraine headaches.  Resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of migraine headaches that had its onset during active service.  

With respect to the Veteran's bilateral knee disorder, he has reported that he had knee problems during active service.  STRs demonstrate treatment for right knee pain as well as general knee pain.  Lay statements submitted by and fellow service members reflect that they witnessed his knee injuries and knee problems during his service and testimony by his friend B.M. reflects she witnessed his bilateral knee problems since that time.  The Board finds these lay statements competent, credible and ultimately probative.  Jandreau, 492 F.3d at 1377 n.4; see Baldwin, 13 Vet. App. 1.  Post-service medical evidence reflects a diagnosis of bilateral knee arthritis as early as April 1972 per a private physician's letter, within five months after the Veteran's separation from active service.  The subsequent post-service private and VA medical evidence reflects he was treated for and diagnosed with bilateral knee arthralgia, chondromalacia patella of the bilateral knees, arthritis of the bilateral knees, and degenerative joint disease of the bilateral knees.  In July 2005 and December 2005 letters, the Veteran's private physician, Dr. H.J.J., Jr., MD., related his current bilateral knee arthritis to the injuries sustained during his active service based on a review of the Veteran's service information and current medical treatment records.  Resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of arthritis in the left and right knee which had their onset during active service.  

In regard to the Veteran's TMJ syndrome, while the STRs do not reflect treatment or a diagnosis of this disorder, service dental records reflect some treatment for the teeth including restorations and prosthesis, specifically including replacement of teeth numbers eight and nine.  In the December 2013 Central Office hearing, the Veteran testified that he was hit in the jaw during his active service.  In addition, the testimony provided by his friend, B.M. during this hearing reflects that she witnessed his problems with TMJ since the 1970s.  The Board finds these lay statements competent, credible and ultimately probative.  Jandreau, 492 F.3d at 1377 n.4; see Baldwin, 13 Vet. App. 1.  The Veteran has also submitted photographs from his active service which demonstrate bruises on his face.  The post-service medical evidence, including private and VA records demonstrate the earliest documentation of TMJ in the record was in September 1994, in which a VA outpatient treatment report stated the Veteran had a well-documented history of TMJ with a 20 year history of TMJ, therefore, dating back to approximately 1974.  The post service medical evidence reflects the Veteran continued to be treated for and diagnosed with TMJ and has a current diagnosis.  Resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of TMJ syndrome which had its onset during active service.  

Thus, service connection for asthma, migraine headaches, left knee arthritis, right knee arthritis, and TMJ syndrome is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for asthma is granted.  

Service connection for migraine headaches is granted.  

Service connection for a left knee disorder, diagnosed as arthritis, is granted.  

Service connection for a right knee disorder, diagnosed as arthritis, is granted. 

Service connection for TMJ syndrome is granted.  




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


